Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-2 are pending and under examination.  This is the first office action on the merits.

Claim Interpretations
	Any prior art which teaches to diagnose ovarian cancer by detecting MMP1 in stromal cells, fibroblasts, adipocytes, epithelial cells or mesothelial cells from patients will read on the claims because ascites encompass any such cells. Ascites are a source of stromal cells, which include stromal cells, fibroblasts, adipocytes, epithelial cells or mesothelial cells.  See Kim et al., Ascites modulates cancer cell behavior, contributing to tumor heterogeneity in ovarian cancer, Cancer Sci. 2016 Sep;107(9):1173-8. doi: 10.1111/cas.12987. Epub 2016 Aug 16.  Thus, collecting stromal cells, fibroblasts, adipocytes, epithelial cells or mesothelial cells encompasses collecting ascites. 

Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Specifically, the claims are directed to the natural correlation between MMP1 mRNA expression in ascetic cells or exosomes and ovarian cancer.  The claims fail to recite any additional elements besides the natural correlation itself.  In fact, the claims encompass any technique of “obtaining a detection value of a transcription product [mRNA] of full-length matrix metalloprotease (MMP) 1 gene”; thus, monopolizing the natural correlation.  Thus, the claimed method is ineligible under Section 101 because the claims amount to the natural correlation between MMP1 mRNA expression in ascetic cells or exosomes and ovarian cancer without significantly more.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by ORSULIC (US 2015/0322530).
As to claims 1-2, ORSULIC teaches to diagnose ovarian cancer by detecting MMP1 in ascites (Table 1, Table 6 and para. 0123) using internal standards for normalization (GAPDH, for example; para. 0116).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. § 103 as being unpatentable over WANG et al., MMP-1-PARl axis mediates LPA-induced epithelial ovarian cancer (EOC) invasion, Gynecologic Oncology, 2011, vol. 120, pages 247-255, in view of KATO et al., "Study of ERCCl Expression in Ovarian Cancer," Journal of the Japanese Society of Clinical Cytology, Vol. 49, supplementary issue no. 2, NAKAZAWA et al., "Prediction of prognosis by p53 and p27 expression pattern in ascitic effusion of ovarian carcinoma", Journal of the Japanese Society of Clinical Cytology, 2002, vol. 41, no. 2, pages 83-88, SHIGEMASA et al., "Immunocytochemical detection of CA 125 and EMA in ovarian serious cystadenocarcinomas by ascitic cytology", Journal of the Japanese Society of Clinical Cytology, 1988, vol. 27, no. 4, pages 459-467 and Millimaggi et al., Tumor vesicle-associated CD147 modulates the angiogenic capability of endothelial cells, Neoplasia. 2007 Apr;9(4):349-57. doi: 10.1593/neo.07133.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to expect that MMP1 was upregulated in exosomes or ascites from ovarian cancer samples because MMP1 was a known marker in ovarian 
As to MMP1 correlated with ovarian cancer, Wang indicates that overexpression of MMP-1 (MMP1) is often seen in cancer, and that higher expression correlates with a lower survival rate, that in an ovarian cancer cell line, MMP-1 activity and cell invasiveness are related, that in ovarian cancer patients, there is a correlation between polymorphism in the promoter region of the MMP-1 gene and MMP-1 expression, and that patients with higher MMP-1 expression had a shorter survival time, etc. In addition, Wang indicates that expression of MMP-1 was found to be higher in ovarian cancer than in normal ovarian tissue, and that MMP-1 expression and secretion correlate with the invasiveness of epithelial ovarian cancer cells.  Specifically, Wang indicates that the level of MMP-1 expression was higher in an ovarian cancer cell line with high invasiveness than in a cell line with low invasiveness, and that when RNA was extracted from the tissue of ovarian cancer patients, and the amount of MMP-1 mRNA was investigated with RT-PCR, the amount of MMP-1 expression increased in proportion with the grade of ovarian cancer (abstract, page 247, right column, line 9 to page 248, left column, line 8, page 249, right column, paragraph [0002], page 250, left column, paragraph [0002] to page 251, left column, paragraph [0001], fig. 1, 3, etc.).
Wang does not explicitly teach ascite or exosome samples.
However, a skilled artisan would have been motivated to use such samples with a reasonable expectation of success.  Specifically, as to ascites, it was well-known features that ovarian cancer cells are present in the peritoneal fluid of ovarian cancer 
As to exosomes, Millimaggi demonstrates that a skilled artisan would have expected MMP1 upregulation in exosomes shed in invasive ovarian cancers.  Millimaggi teaches that microvesicles (AKA exosomes) shed in invasive ovarian cancer cells exhibit MMP1 upregulation (pgs. 352-53 and Fig. 5).  Thus, a skilled artisan would have expected MMP1 upregulation in exosomes from ovarian cancer samples.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar mRNA expression detection techniques to detect MMP1 in ascites or exosomes from patients in order to determine ovarian cancer prognosis with a reasonable expectation of success.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON PRIEST whose telephone number is (571) 270-1095.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/Primary Examiner, Art Unit 1637